Sherwood, C. J.,
delivered the opinion of the court.
The only question presented is, whether a certificate of deposit, payable' six months after date with interest from date at six per cent, per annum, continues to bear that rate of interest, after the arrival of its maturity, although not presented when that period arrives.
*601An affirmative answer to just this question was returned by this court, twenty-one years ago, in Payne vs. Clark, 23 Mo. 259.
Judgment affirmed, with ten per cent, damages.
All the other judges concur.